United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Houston, TX, Employer
)
___________________________________________ )
L.H., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-293
Issued: September 11, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 10, 2008 appellant filed a timely appeal from an August 11, 2008 decision
of the Office of Workers’ Compensation Programs which denied her claim for a schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUE
The issue is whether the Office properly denied appellant’s claim for a schedule award.
FACTUAL HISTORY
On September 8, 2003 appellant, then a 58-year-old clerk, injured her low back while
performing her duties which included prolonged walking and lifting. The Office accepted
aggravation of lumbar spinal stenosis and thoracic or lumbosacral neuritis/radiculitis. Appellant
stopped work on March 24, 2003 and retired on October 1, 2003.

Appellant came under the care of Drs. Robert W. Sickler and Stephen I. Esses, both
Board-certified orthopedic surgeons. A magnetic resonance imaging scan of January 20, 2003
revealed left posterior foraminal disc protrusion at L5-S1 and minimal bilateral facet joint
arthropathy from L3 to S1.
On August 24, 2004 appellant filed a claim for a schedule award. On September 8, 2004
the Office requested that she submit a detailed report from a treating physician which provided
an impairment evaluation pursuant to the American Medical Association, Guides to the
Evaluation of Permanent Impairment,1 (A.M.A., Guides). Appellant submitted an October 6,
2004 report from Dr. Sickler who advised that appellant sustained five percent whole person
impairment in accordance with the A.M.A., Guides. Dr. Sickler noted that appellant was a
diagnosis-related estimate (DRE) category II, minor impairment resulting in five percent
impairment.2
In a report dated December 9, 2004, an Office medical adviser noted that there was no
basis for rating an impairment based on appellant’s accepted conditions. He referenced
Dr. Sickler’s October 6, 2004 report which provided a whole person impairment based on
diagnosis-based estimates for the lumbar spine. The medical adviser noted that a whole body
impairment rating was not a basis for rating impairment as the spine was not a scheduled body
member. The medical adviser recommended that the Office refer appellant to another physician
for a determination of impairment.3
On February 15, 2005 the Office denied appellant’s claim for a schedule award. On
August 4, 2005 appellant requested reconsideration. She submitted reports from Dr. Sickler
dated April 24, 2003 to May 19, 2005. Dr. Sickler noted little change in her condition. He
performed several lumbar epidural steroid injections at L5-S1 and diagnosed lumbar
degenerative disc disease with radiculitis.
In a November 4, 2005 decision, the Office denied modification of the prior decision. On
March 7, 2006 appellant requested reconsideration. She submitted treatment reports from
Dr. Sickler dated September 25, 2003 to February 15, 2006. In a March 22, 2006 decision, the
Office denied modification of the February 15, 2005 decision.
On February 13, 2007 appellant requested reconsideration. She submitted a February 7,
2006 note from Dr. Sickler, who performed a branch block and diagnosed vertebrogenic
backache. An October 11, 2006 magnetic resonance imaging (MRI) scan of the lumbar spine
revealed L5-S1 left paracentral, subligamentous disc protrusion. On February 5, 2007 appellant
was treated by Dr. Esses who noted findings of diminished range of motion, no discrete
1
2

A.M.A., Guides (5th ed. 2001).
Id. at 384, Table 15-3.

3

The Office referred appellant to Dr. David G. Vanderweide, a Board-certified orthopedic surgeon. In a
January 11, 2005 report, Dr. Vanderweide opined that there was no evidence of significant radicular pain, sensory
deficit or motor impairment of the lower extremities due to the work injury. He found no impairment of the legs
under the A.M.A., Guides. On February 10, 2005 an Office medical adviser concurred with Dr. Vanderweide’s
opinion and found no basis for rating impairment.

2

weakness and pain with straight leg raises. Dr. Esses diagnosed disc herniation on the left at
L5-S1.
On May 1, 2007 the Office requested that Dr. Esses submit a detailed report with an
impairment evaluation pursuant to the A.M.A., Guides. In a May 14, 2007 report, Dr. Esses
noted that appellant reached maximum medical improvement and had 10 percent whole person
impairment. He diagnosed left S1 radiculopathy. On July 20, 2007 Dr. Esses noted that
appellant demonstrated weakness in the left gastrocnemius and soleus group. He opined that she
had 10 percent whole person impairment due to loss of function from decreased strength.
On September 11, 2007 appellant filed a claim for a schedule award.
On September 26, 2007 the Office requested that Dr. Esses submit a report which
provides an impairment evaluation pursuant to the A.M.A., Guides. It advised Dr. Esses that the
Office did not utilize whole person impairment ratings of the spine in determining permanent
impairment.
In a December 10, 2007 report, Dr. Ricky McShane, an osteopath, opined that appellant
reached maximum medical improvement on December 10, 2007 and had five percent whole
person impairment. He noted findings upon physical examination of the lumbar spine of loss of
normal lordosis, no scoliosis, generalized tenderness around the lower thoracic, upper lumbar
musculature and left sacroiliac, leg raise test was negative bilaterally, muscle strength was
normal, subjective decrease in soft stimulus perception over the left anterior tibial region with no
other sensory abnormalities, no loss of two point discrimination and no atrophy. Dr. McShane
diagnosed low back pain, displaced disc of the lumbar spine and lumbar strain. He noted that,
pursuant to the A.M.A., Guides, appellant was a DRE category 2 for the lumbar spine for five to
eight percent whole person impairment rating.4 Dr. Shane noted that the MRI scan findings were
part age related and therefore assigned appellant five percent whole person impairment pursuant
to the A.M.A., Guides.
In a March 5, 2008 report, an Office medical adviser opined that there was no basis for
rating impairment to the lower extremities based on appellant’s accepted conditions. He
referenced Dr. McShane’s report which found five percent whole person impairment based on
diagnosis-related estimates for the lumbar spine. The medical adviser indicated that there was no
objective evidence of motor or sensory deficit of the left lower extremity. He noted that the
spine was not a scheduled member and therefore could not be the basis for an impairment rating.
The medical adviser also advised that whole body impairment rating was a basis for an
impairment determination. He noted that there was no medical evidence of radiculopathy and
therefore there was no basis for an impairment rating to the lower extremities in accordance with
the A.M.A., Guides.
In a decision dated August 11, 2008, the Office denied appellant’s claim for a schedule
award.

4

A.M.A., Guides 384, Table 15-3.

3

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act5 and its
implementing regulations6 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.7
No schedule award is payable for a member, function or organ of the body not specified
in the Act or in the implementing regulations.8 Neither the Act nor its regulations provide for the
payment of a schedule award for the permanent loss of use of the spine or back or the body as a
whole.9 The Board notes that section 8101(19) specifically excludes the back from the definition
of “organ.”10 However, a claimant may be entitled to a schedule award for permanent
impairment to the upper or lower extremities even though the cause of the impairment originated
in the neck, shoulders or spine.11
ANALYSIS
On appeal appellant contends that she is entitled to a schedule award for permanent
partial impairment of the lower extremities. The Office accepted her claim for aggravation of
lumbar spinal stenosis and thoracic or lumbosacral neuritis/radiculitis. However, as noted, the
Act does not allow for a schedule award based on impairment to the back or spine. Appellant
may receive a schedule award for impairment of the lower extremities if such impairment is
established as being due to his accepted low back condition.
In support of her claim, appellant submitted a December 10, 2007 report from
Dr. McShane. The Board has reviewed Dr. McShane’s report and notes that it does not establish
permanent impairment of her lower extremities. Dr. McShane noted examination findings of
generalized tenderness around the lower thoracic and left sacroiliac, normal muscle strength,
subjective decrease in soft stimulus perception over the left anterior tibial region with no other
sensory abnormalities, no loss of two point discrimination and no atrophy. This relates to the
region around her spine. Dr. McShane noted that pursuant to the A.M.A., Guides, appellant had
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

See id.; Jacqueline S. Harris, 54 ECAB 139 (2002).

8

Thomas J. Engelhart, 50 ECAB 319 (1999).

9

See Jay K. Tomokiyo, 51 ECAB 361 (2000).

10

5 U.S.C. § 8101(19).

11

Thomas J. Engelhart, supra note 8.

4

five percent whole person impairment related to the lumbar spine.12 However, the Act and its
regulations do not provide for the payment of a schedule award for whole body impairment or
for impairment of the lumbar spine. Appellant may receive a schedule award for permanent
impairment to the lower extremities due to an injury of the back or spine.13 Dr. McShane did not
address any impairment to appellant’s lower extremities with reference to Chapter 17.
On March 5, 2008 the Office medical adviser opined that there was no basis for rating
impairment based on appellant’s back condition. He noted that Dr. McShane’s rating of five
percent whole person impairment was of the spine, which is not a scheduled member. The
medical adviser noted that impairment of the lower extremities was not established as there was
no objective evidence of motor or sensory deficit of the left lower extremity and no
radiculopathy present. He concluded that in accordance with the A.M.A., Guides appellant did
not sustain permanent impairment of the lower extremities from the accepted back injury.
Appellant also submitted reports from Drs. Sickler and Esses in support of her schedule
award claim. However, these physicians also provided ratings of whole person impairment due
to the spine. As noted, the Act does not provide for the payment of a schedule award for the
permanent impairment of the body as a whole. Neither physician explained how appellant’s
accepted condition caused any permanent impairment of her legs. These reports are of
diminished probative value and are insufficient to establish permanent impairment.14
The Board finds that the Office properly determined that appellant had no permanent
impairment to a scheduled member of the body pursuant to the A.M.A., Guides. There are no
medical reports of record, in conformance with the A.M.A., Guides, which support that appellant
has a ratable impairment to her lower extremities due to her accepted low back condition.
On appeal, appellant asserts that she is entitled to a schedule award for her back and left
leg due to lifestyle changes, including the inability to walk normally, to rest in bed at night and
an inability to work. However, the Board has held that a schedule award does not take into
account the effect that the impairment has on employment opportunities, wage-earning capacity,
sports, hobbies or other lifestyle activities.15
CONCLUSION
The Board finds that the Office properly denied appellant’s claim for a schedule award.

12

A.M.A., Guides 384, Table 15-3.

13

See supra notes 8 and 9.

14

See Carl J. Cleary, 57 ECAB 563, 568 at note 14 (2006) (an opinion which is not based upon the standards
adopted by the Office and approved by the Board as appropriate for evaluating schedule losses is of little probative
value in determining the extent of a claimant’s impairment).
15

Ruben Franco, 54 ECAB 496 (2003).

5

ORDER
IT IS HEREBY ORDERED THAT the August 11, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 11, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

